Effective immediately, the sub-sections entitled “Compensation” “Ownership of Fund Shares” and “Other Accounts” in Appendix C entitled “Portfolio Manager(s)” are hereby restated in their entirety as follows: Compensation Portfolio manager compensation is reviewed annually. As of December 31, 2009, portfolio manager total cash compensation is a combination of base salary and performance bonus: Base Salary – Base salary represents a smaller percentage of portfolio manager total cash compensation than performance bonus. Performance Bonus – Generally, the performance bonus represents more than a majority of portfolio manager total cash compensation. With respect to Messrs. Chitkara, Douglas, Gorham, Hawkins, Marston, and Taylor, the performance bonus is based on a combination of quantitative and qualitative factors, generally with more weight given to the former and less weight given to the latter. The quantitative portion is based on the pre-taxperformance of assets managed by the portfolio manager over one-, three-, and five-year periods relative to peer group universes and/or indices (“benchmarks”). As of December 31, 2009, the following benchmarks were used: Portfolio Manager Benchmark(s) Nevin P. Chitkara Lipper Large-Cap Value Funds Lipper Global Funds Lipper Equity-Income Funds Lipper Variable Annuity Large-Cap Value Funds Lipper Variable Annuity Mixed-Asset Target Allocation Moderate Funds MSCI World Index MSCI World Value Index Lipper Global Large-Cap Value Equity Funds Russell 1000 Value Index Standard & Poor’s 500 Value Index MSCI KOKUSAI (World ex Japan) Index Morningstar Dollar Cautious Balanced Funds Morningstar Dollar Moderate Balanced Funds Morningstar U.S. Large-Cap Value Equity Funds William P. Douglas Barclays Capital U.S. Mortgage Backed Securities Index Steven R. Gorham Lipper Large-Cap Value Funds Lipper Global Funds Lipper Equity-Income Funds Russell 1000 Value Index Standard & Poor’s 500 Stock Index MSCI World Index MSCI KOKUSAI (World ex Japan) Index MSCI World Value Index Lipper Global Large-Cap Value Equity Funds Morningstar Dollar Cautious Balanced Funds Morningstar Dollar Moderate Balanced Funds Lipper Variable Annuity Large-Cap Value Funds Lipper Variable Annuity Mixed-Asset Target Allocation Moderate Funds Morningstar U.S. Large-Cap Value Equity Funds Richard O. Hawkins Lipper Corporate Debt Funds BBB-Rated Barclays Capital Intermediate Aggregate Index Barclays Capital U.S. Aggregate Index Lipper Variable Annuity Corporate Debt Funds BBB-Rated Barclays Capital U.S. Credit Index Joshua P. Marston Standard & Poor’s/LSTA Leveraged Loan Index Brooks A. Taylor Lipper Variable Annuity Mixed-Asset Target Allocation Moderate Funds Lipper Large-Cap Value Funds Standard & Poor’s 500 Stock Index Russell 1000 Value Index Russell Mid Cap Value Index Lipper Mid Cap Value Funds 1 MFS® Total Return Fund Ownership of Fund Shares The following table shows the dollar range of equity securities of the Fund beneficially owned by the Fund’s portfolio manager(s) as of September 30, 2010. The following dollar ranges apply: N. None A. $1 – $10,000 B. $10,001 – $50,000 C. $50,001 – $100,000 D. $100,001 – $500,000 E. $500,001 – $1,000,000 F. Over $1,000,000 Name of Portfolio Manager Dollar Range of Equity Securities in Fund Brooks A. Taylor D Nevin P. Chitkara N William P. Douglas C Steven R. Gorham F Richard O. Hawkins E Joshua P. Marston N Other Accounts In addition to the Fund, the Fund’s portfolio manager is named as a portfolio manager of certain other accounts managed or subadvised by MFS or an affiliate, the number and assets of which, as of September 30, 2010 were as follows: Registered Investment Companies* Other Pooled Investment Vehicles Other Accounts Name Number of Accounts Total Assets Number of Accounts Total Assets Number of Accounts Total Assets Brooks A. Taylor 10 $14.7 billion 0 N/A 0 N/A Nevin P. Chitkara 20 $36.1 billion 6 $2.2 billion 33 8.6 billion William P. Douglas 7 $13.7 billion 0 N/A 0 N/A Steven R. Gorham 20 $36.1 billion 6 $2.2 billion 33 $8.6 billion Richard O. Hawkins 13 $17.5 billion 2 $1.1 billion 6 $684.7 million Joshua P. Marston 10 $16.8 billion 15 $4.6 billion 4 $621.0 million * Includes the Fund. Advisory fees are not based upon performance of any of the accounts identified in the table above.
